NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JANE ROE,                                       No.    20-17221

                Plaintiff-Appellant,            D.C. No.
                                                2:20-cv-00888-JAD-BNW
and

ALYSSA BALL; JOHN PRIGNANO,                     MEMORANDUM*

                Plaintiffs,

 v.

SKILLZ, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                              Submitted August 9, 2021**
                               San Francisco, California

Before: SILER,*** CHRISTEN, and FORREST, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      Appellant Jane Roe raised claims against Skillz Inc., arising out of her use of

Skillz’s mobile app, including violations of the Colorado Consumer Protection

Act. Roe filed a certificate of interested parties under seal, a motion to file the

certificate under seal, and a motion to proceed under a fictitious name. Skillz then

moved to compel arbitration and dismiss claims for declaratory judgment.

      Thereafter, the magistrate judge denied Roe’s motions to proceed under a

fictitious name and to file the certificate of interested parties under seal. The

magistrate judge stated that the “court sympathizes with Plaintiff’s past

psychological issues and is comforted by her choice to obtain help” but Roe

“cannot show that the need for anonymity in this case outweighs the public’s

interest in the proceedings.” The district court overruled Roe’s objections, granted

Skillz’s motion to compel arbitration, dismissed the action without prejudice, and

denied Skillz’s motion to dismiss as moot.

      We review a district court’s decision not to seal judicial records and its

denial of leave to proceed anonymously for an abuse of discretion. See Kamakana

v. City & County of Honolulu, 447 F.3d 1172, 1178 n.3 (9th Cir. 2006); Does I

Thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1069 (9th Cir. 2000). We

have jurisdiction under 28 U.S.C. § 1291.

      Roe argues that the district court erred in denying her leave to proceed under

a fictitious name. “[W]e allow parties to use pseudonyms in the ‘unusual case’


                                           2
when nondisclosure of the party’s identity ‘is necessary . . . to protect a person

from harassment, injury, ridicule or personal embarrassment.’” Does I Thru XXIII,

214 F.3d at 1067–68 (quoting United States v. Doe, 655 F.2d 920, 922 n.1 (9th Cir.

1980)). Because there is a presumption that parties’ identities are public

information, anonymity is only proper under “special circumstances when the

party’s need for anonymity outweighs prejudice to the opposing party and the

public’s interest in knowing the party’s identity.” Id. at 1068.

      Roe maintains that special circumstances warrant her need for anonymity

because her claims relate to her compulsive gambling and the impact on her mental

health, her suicidal ideations, and personal harms she suffered. She generally

states that disclosure could negatively affect her professional standing, as her

employer is unaware of her struggles and her work requires interaction with the

public who may “weaponize” it against her.

      However, this court has made clear that use of a pseudonym should only be

permitted occasionally and in “unusual” cases. United States v. Stoterau, 524 F.3d

988, 1012 (9th Cir. 2008) (“As a general rule, the identity of the parties . . . should

not be concealed except in an unusual case, where there is a need for the cloak of

anonymity.”) (internal citation and quotation marks omitted). Here, the magistrate

judge did not find Roe’s case to be unusual, noting that “in today’s environment, a




                                           3
past gambling addiction with accompanying mental health problems is not so out

of the norm as to constitute sensitive and highly personal in nature.”

      Roe has not presented medical evidence that supports the assertion that she

will suffer substantial additional mental injury if her identity is disclosed. Instead,

she states conclusory and general statements without explanation or support.

Further, while there is no identifiable prejudice to Skillz should Roe remain

anonymous, Roe failed to address and therefore show that the need for anonymity

outweighs the public’s interest in the proceedings. See Does I Thru XXIII, 214

F.3d at 1068.

      Accordingly, the district court’s denial of Roe’s motion to proceed under a

fictitious name is AFFIRMED. And in light of the district court’s decision to

compel arbitration and dismiss the case, the Federal Rule of Civil Procedure 7.1

disclosure statement shall remain under seal.




                                           4